Citation Nr: 0020546	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected residuals of seborrheic dermatitis, of the scalp, 
chest, ears and sebaceous cyst, currently rated 30 percent 
disabling.  

2.  Entitlement to a higher (compensable) initial rating for 
service-connected residuals of bilateral otitis externa.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
October 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, 
North Carolina, Regional Office (RO) which granted the 
veteran service connection for residuals of seborrheic 
dermatitis and rated this disorder 10 percent disabling 
effective from September 1997.  This determination also 
granted service connection for left ear otitis externa, which 
was rated noncompensably disabling.  A later March 1999 
rating decision increased the disability evaluation for the 
veteran's seborrheic dermatitis residuals from 10 percent to 
30 percent effective from September 1997 and established 
service connection for bilateral otitis externa while 
continuing the disability evaluation for the veteran's otitis 
externa as noncompensably disabling.  

A January 1999 report by Dr. Pelausa indicates the veteran 
has tinnitus which is "most likely due to his hearing loss 
and flare-ups of his otitis externa."  Since the otitis is 
service-connected, this raises on the record a claim for 
service connection for tinnitus.  This claim is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.  

2.  The veteran's service-connected residuals of seborrheic 
dermatitis are manifested by slight scaling, itching and 
erythema without evidence of ulceration, extensive 
exfoliation or crusting and systematic or nervous 
manifestations, or exceptional repugnance.  

3.  The veteran's service-connected residuals of bilateral 
otitis externa require frequent and prolonged treatment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 
30 percent for residuals of service-connected seborrheic 
dermatitis involving the scalp, chest, ears and sebaceous 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, Codes 
7806, 7817 (1999).  

2.  The criteria for a 10 percent evaluation for bilateral 
otitis externa have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31 and Part 
4, Code 6210 (prior to and after June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in December 1963, the 
veteran was treated for inflamed sebaceous cyst behind and 
below his left ear.  In December 1964 he was found to have 
generalized scaling over his body to include the face, chest, 
arms and lower legs.  Seborrheic dermatitis was diagnosed.  
This disorder was noted to persist thereafter and he was 
treated with antihistamines, steroids, and other local types 
of treatment without any noticeable results.  Between 
July and September 1967 the veteran was evaluated and treated 
for drainage from his left ear.  Externa otitis was the 
diagnostic impression.  

Private clinical data received between December 1997 and 
January 1998 show that in March 1985 the veteran was found to 
have a dry rash over his trunk.  In February 1988 the veteran 
was evaluated by Charles F. Gilbert, M.D. and found to have 
bilateral postauricular sebaceous cysts, which were excised 
and determined to be nonmalignant.  

Willis E. Martin, M.D., beginning in October 1993, provided 
the veteran evaluation and treatment for his seborrheic 
dermatitis, psoriasis and inflamed cysts.  The veteran's 
seborrheic dermatitis involved the scalp area.  Inflamed 
cysts were located on the veteran's chest.  

Episodes of acute left ear otitis externa were treated in 
July 1993 and October 1994.  In March 1994 the veteran's ears 
canals were found to be red and flaky.  His skin was noted to 
have an erythematous rash over the chest, back and neck.  

A private physician treated the veteran in December 1996 for 
left ear acute otitis externa.  

In January 1998, a VA examiner reported that he had reviewed 
the veteran's medical records and noted that the veteran had 
returned to the clinic for evaluation of residual seborrheic 
dermatitis in multiple areas and sebaceous cyst.  He observed 
that the veteran has had a history of seborrheic dermatitis 
since the 1960's and has had almost a constant erythematous 
scaling dermatitis since that period of time and is presently 
using a tar shampoo for the scalp and Acolavate cream with 
moderate to good relief of symptoms.  The veteran complained 
of pruritus over the scalp edges, chest, axilla area and 
groin.  Physical examination revealed slight scale and 
erythema of the scalp and eyebrow areas, the midchest, 
posterior edge of the scalp and right axillary area.  There 
were no sebaceous cysts or disfiguring scars present.  

In January 1999 the veteran was examined by a private 
physician, Edilberto O. Pelausa, M.D. for assessment of 
residual otitis externa in the left ear.  It was also 
observed that he had a history of psoriasis and eczema in his 
ears and was presently taking Amoxicillin for a flare-up of 
an ear canal infection.  On examination the veteran had 
chronic dermatitis involving the skin of his external canals 
on both sides.  The ear canals were not acutely inflamed and 
both tympanic membranes were intact.  He had a 5-millimeter 
sebaceous cyst in the left postauricular sulcus and a 4-
millimeter sebaceous cyst in the right ear lobule.  This was 
noted to have been apparently excised in the past but was 
tending to recur.  It was the examiner's impression that the 
veteran has chronic dermatitis affecting both ear canals and 
partly the conchal bowl as well as the posterior ear.  He 
also has sebaceous cysts in both ears.  It was recommended 
that the veteran be seen by a dermatologist for long term 
treatment.  The examiner opined that the veteran's complaints 
of tinnitus were most likely due to his hearing loss and 
flare-ups of his otitis externa, which is secondary to his 
chronic dermatitis.  

Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been developed and 
that VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of rating was not limited to 
that reflected in the current severity of the disorder.  
Rather, at the time of the initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found.  Furthermore, where there is a question as to 
which of two evaluations shall be applied the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  




Seborrheic Dermatitis

Seborrheic dermatitis is rated as for eczema, dependent upon 
location, extent and repugnant or otherwise disabling 
character of manifestations.  A 30 percent rating requires 
constant exudation or itching, extensive lesions or marked 
disfigurement.  The next higher evaluation of 50 percent 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations or exceptionally 
repugnance.  38 C.F.R. Part 4, Codes 7817, 7806.  

The veteran argues that his skin disorder is recurring and 
painful and is not subject to improvement.  While it is clear 
from the evidence that the veteran has had chronic 
erythematous scaling dermatitis since service which involves 
primarily the scalp, chest, ears, eyebrow areas and right 
axilla, VA examinations in March 1998 and January 1999 found 
only slight scaling erythema and itching related thereto.  
His skin condition was furthermore noted to be under fairly 
good control in January 1999.  

The record clearly shows that the veteran does not satisfy 
the criteria for the next higher disability rating.  
Significantly, he has not shown objective evidence of 
ulceration, systemic or nervous manifestations or a condition 
that is exceptionally repugnant.  In view of the foregoing, 
the preponderance of the evidence is against the claim for 
increased evaluation for service-connected residuals of 
seborrheic dermatitis.  

Otitis Externa

Under the revised rating criteria, Diagnostic Code 6210 for 
otitis externa with swelling, dry and scaling or serous 
discharge, itching, requiring frequent and prolonged 
treatment warrants a 10 percent evaluation.  Code 6210 
(effective June 10, 1999).  Prior to June 10, 1999, 
Diagnostic Code 6210 provided that diseases of the auditory 
canal with swelling, dry and scaly or serous discharge or 
itching that requires frequent and prolonged treatment 
warranted a 10 percent rating.  Diagnostic Code 6210 (prior 
to June 10, 1999).  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.  

Here the clinical evidence shows that the veteran has had 
repeated episodes of acute otitis externa.  However, recent 
clinical evidence shows that his condition is chronic and 
requires prolonged treatment.  In view of the chronic nature 
of his ear infection as evidenced by his January 1999 private 
examination the Board finds, with resolution of doubt in the 
veteran's favor, that his symptoms more closely approximate 
the criteria for a 10 percent evaluation for otitis externa.  
This is true under both the original and revised rating 
criteria of Diagnostic Code 6210.  A 10 percent evaluation is 
the maximum rating for ear canal disease and/or otitis 
externa.  No higher evaluation is warranted.  

The Board has considered whether the veteran is entitled to a 
staged rating for his service-connected disabilities as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The veteran's service-connected skin and ear 
disabilities appear to have been relatively stable since the 
date of claim, so a staged rating is not indicated..  


ORDER

An increased evaluation for seborrheic dermatitis is denied.  

An evaluation of 10 percent for the veteran's service-
connected bilateral otitis externa is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.  

		
	J. E. Day
	Member, Board of Veterans' Appeals

 

